DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the conduit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kloft et al. (US 2018/0162081) (Kloft).
Kloft discloses a tank (the polymeric materials of the tank are discussed in paragraph [0023 - 0024] comprising: a polymeric upper dome (upper dome shape of housing 12); a polymeric lower dome (lower dome shape of housing 12); a polymeric shell (cylindrical sleeve shape of housing 12) having a first end connected to the upper dome and a second end connected to the lower dome and forming with the upper and lower dome a cavity; a flexible diaphragm 14 connected to an inner wall of the polymeric shell in the cavity (see the figure); and a fiberwinding layer (synthetic sheath 22) (paragraph [0023], lines 2-5) around an outer surface of the polymeric upper dome, polymeric lower dome, and polymeric shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloft in view of Kearns (US 2827195).

Kloft discloses different fittings or connections (filling valve 24 and liquid valve 26) that extend through necks of the upper and lower domes, respectively.  Kearns teaches a similarly constructed pressure vessel with upper and lower domes, necks and fitting of connections 21 that extends through the necks of the domes, the connections being the same as one another.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the connections to be the same to provide the same capabilities for both connections, to allow the same part to provide filling and discharging without the need to provide different connections which requires added storage space and inventory capabilities, and to provide a symmetry of the tank with both ends functioning in the same manner.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloft in view of Kearns as applied to claim 1 above, and further in view of Holroyd et al. (US 2009/0266816) (Holroyd).
The combination discloses the through passages of each connection (Kloft) with an air connector (gas filling connector of Kloft).  However the combination fails to disclose the internal threads on the inner passage for connection of attachments or the air stem.  Holroyd teaches a gas cylinder as shown in Fig. 2 with a neck 20 and a specific connection/attachment configuration as shown in Fig. 6 with an adaptor 40 having a stepped bore (recess 22, see Fig. 5) mounted in the neck 20, the adaptor having threads along an inner surface and an air connector (valve 26) with external threads and an air stem 70.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloft in view of Kearns and Holroyd as applied to claim 2 above, and further in view of Takacs et al. (US 4214611) (Takacs).
The combination discloses the invention except for a connector with inlet portion and conduit portion.  Takacs teaches a lower dome connector having an inlet portion with external threads and a conduit portion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the lower dome connector to have an inlet portion and a conduit portion to extend the connector radially outwardly through an opening in a lower stand for easy access to the connector.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloft in view of Kearns as applied to claim 1 above, and further in view of Van Haaren et al. (us 2018/0080607) (Van Haaren).
The combination discloses the invention except for neck’s annular rib.  Van Haaren teaches a radially inwardly extending rib on a top portion of the central collar 134 as shown in the cross section of Fig. 3.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the neck of the combination to have a radially inwardly extending rib to provide reinforcement.

s 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser et al. (US 9528659) (Manser) in view of Kloft.
Manser discloses a tank assembly (as shown in Fig. 3) comprising: a tank (pressure vessel 400) including: a body defining a cavity and having an upper neck and a lower neck each defining a through passage in communication with the cavity, and a lower connector (elbow connector 404) having an inlet portion attached to the lower neck and a conduit portion extending from the inlet portion, the inlet portion and conduit portion each having a through passage fluidly connected with one another to direct flow from the cavity through the conduit portion; and a support stand 100 supporting the tank, the support stand including: a support body having an upper wall 116 and a locking aperture 102 defined in the upper wall through which the lower connector extends, a sidewall 118 extending downward from the upper wall and having an aperture (access aperture 112) through which the conduit extends, a lower wall 130 extending downward from a lower end of the sidewall, and an attachment mechanism (locking latches 104) extending from the locking aperture for connection to the tank.
Manser fails to disclose that the tank body is polymeric.  Kloft teaches a polymeric tank body.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the tank body to be polymeric to provide easy moldability, resistance to corrosion and a strong, lightweight structure.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser in view of Kloft as applied to claim 9 above, and further in view of Holroyd.
The combination discloses the through passages of each connection.  However, the combination fails to disclose the internal threads on the inner passage for connection of attachments.  Holroyd teaches a gas cylinder as shown in Fig. 2 with a neck 20 and a specific connection/attachment configuration as shown in Fig. 6 with an adaptor 40 having a stepped bore (recess 22, see Fig. 5) .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloft in view of Holroyd and Takacs.
Kloft discloses an upper connector and a lower connector.  However, Kloft fails to disclose that the connections of the upper and lower domes each having internal threads, that the connectors have external threads and the lower connector has a conduit portion.
Holroyd teaches a gas cylinder as shown in Fig. 2 with a neck 20 and a specific connection/attachment configuration as shown in Fig. 6 with an adaptor 40 having a stepped bore (recess 22, see Fig. 5) mounted in the neck 20, the adaptor having threads along an inner surface and an upper connector (valve 26) with external threads.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify each connection to have internal threads by adding the adaptor 40 as taught by Holroyd to provide for the connection/attachment of a valve with external threads.  
Takacs teaches a pressure vessel, stand and lower connector with the lower connector having a conduit portion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the lower dome connector to have an inlet portion and a conduit portion to extend the connector radially outwardly through an opening in a lower stand for easy access to the connector.


Allowable Subject Matter
Claims 5 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733